United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-1310MN
                                  _____________

Ray G. Mair, individually and as          *
personal representative for the Estate of *
Juniet N. Mair,                           *
                                          *
                   Appellant,             *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the District
Hagerty, Johnson, Albrightson & Beitz, * of Minnesota.
P.A., a Minnesota professional            *
corporation; James Anthony Beitz;         *       [UNPUBLISHED]
David W. Johnson, individually;           *
Popham, Haik, Schnobrich & Kaufman, *
Ltd., a Minnesota Limited Partnership; *
Raymond Haik, individually,               *
                                          *
                   Appellees.             *
                                   _____________

                            Submitted: October 20, 1997
                                Filed: October 30, 1997
                                 _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

      Ray G. Mair, individually and as personal representative for the Estate of Juniet
N. Mair, appeals the adverse grants of summary judgment to the law firms sued by
Mair on state law claims for malpractice. We review a grant of summary judgment
under a well-established standard. Because this is a diversity action, we review de
novo questions of state law. Having considered the record and the parties' briefs, we
are satisfied the district court correctly applied controlling state law, and the record
supports the district court's rulings. We also conclude a comprehensive opinion in this
diversity case would lack precedential value. We thus affirm on the basis of the district
court's rulings without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-